Citation Nr: 0707876	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for defective vision of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which awarded an increased 30 
percent evaluation for defective vision of the left eye.

In the veteran's November 2003 VA Form 9 he requested a 
hearing before the Board at his local RO.  The hearing was 
scheduled for May 2004.  Prior to the hearing, the veteran 
indicated that he no longer desired a hearing before the 
Board.  Therefore, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(e).

The matter was previously before the Board in March 2005 and 
November 2005.  On both occasions the claim was remanded for 
further development and adjudication.  The matter has been 
returned to the Board and is now ready for appellate 
disposition.

In October 2006, the veteran filed a Motion to Advance on the 
Board's docket.  Good or sufficient cause having been shown, 
the motion was granted in March 2007.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran currently receives the maximum schedular 
rating for impairment of central visual acuity for the 
service-connected left eye; anatomical loss of the left eye 
or blindness in both eyes is not shown. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
defective vision of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.84a, Diagnostic Codes 6071-6077 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in March 2005 and February 
2006, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  In March 2006, the 
veteran indicated that he had no further evidence to submit 
in support of his claim.  The veteran was provided notice in 
accordance with Dingess in June 2006.  The claim was last 
adjudicated in an October 2006 supplemental state of the case 
(SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical records; post 
service treatment records; and reports of VA examination.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence. There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard, 
supra.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; his 
service medical records; VA outpatient treatment records; 
reports of VA examination; and lay statements.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco, 7 Vet. App at 57-58; 
Solomon, 6 Vet. App. at 402.  

Historically, in a June 1954 rating decision, service 
connection was awarded for defective vision of the left eye.  
The RO awarded a 20 percent rating effective from March 1954.  
The decision was based on the veteran's service medical 
records which indicated the veteran sustained a shell 
fragment wound causing abrasion of the right arm and 
thereafter, noting impaired vision of the left eye.  A 
macular degeneration central scotoma was found.  The June 
1954 report of VA examination showed the veteran had visual 
acuity of 20/200 in the left eye with a hole in the macular.  
The 20 percent rating has been in effect since 1954.  

The veteran filed a request for an increased rating in 
October 2002.  In the February 2003 rating decision, the RO 
awarded an increased 30 percent rating effective October 
2002.  The veteran has not withdrawn his increased rating 
claim and in fact maintains that a minimum 60 percent 
evaluation is in order.  See AB v. Brown, 
6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran contends that his service-connected defective 
vision of the left eye warrants a higher rating due to such 
symptoms as blurred vision, pain, and decreased vision.  The 
veteran's left eye has been rated as 30 percent disabling 
under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  This is the 
maximum evaluation assignable for defective vision when only 
one eye is service-connected.  Higher evaluations can only be 
assigned for anatomical loss of the service-connected eye, or 
where the veteran is blind in both the service-connected and 
nonservice-connected eyes.  38 C.F.R. §§ 3.383(1), 4.84a.  

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an increased rating is not warranted.  While 
there is no dispute the veteran's left eye underwent a 
significant decrease in visual acuity between 2002 (20/50 
corrected vision) and 2003 (20/400 corrected vision), there 
was no anatomical removal of the left eye, and nonservice-
connected right eye manifested a visual acuity of no more 
than 20/40.

In this regard, VA outpatient treatment records dated between 
2002 and 2006 show the veteran's visual acuity of the left 
eye fluctuating as follows: 20/50 in July 2002; 20/60 in 
September 2002; 10/200 in April 2003; 20/200 in May 2003; 
10/600 in June 2003; 20/400 in September 2003, October 2003, 
June 2004, September 2004, and December 2004; 20/100 in 
February 2004; 10/350 in February 2005; and 5/350 in May 2006 
and June 2006.  During this time frame, visual acuity in the 
nonservice-connected right eye was 20/40 or better.

Upon VA examination in January 2003, visual acuity on the 
right was 20/40 and on the left 20/400.  Upon VA examination 
in July 2006 and August 2006, visual acuity on the right was 
20/30 and on the left was 5/225.

There has been some disagreement in the record with regard to 
the cause of the decline in the veteran's left eye visual 
acuity.  VA outpatient treatment records reveal the veteran 
has also been variously diagnosed with nuclear sclerotic 
changes with cortical spoking, optic neuropathy, cortical 
cataracts, and posterior vitreous detachment.  However, 
despite the aforementioned diagnoses, on multiple occasions 
VA treatment providers have indicated that the etiology of 
the decline was unknown especially in light of a computerized 
tomography (CT) scan of the head in October 2003 was normal 
with no intracranial or orbital abnormality and the March 
2005 CT scan of the brain was unremarkable.

Upon VA examination in July 2006, the examiner noted that 
visual fields showed a dense ring scotoma indicative of 
advanced glaucomatous neuropathy.  There was also a mild 
afferent pupillary defect present and an epiretinal membrane 
associated with macular thickening.  The examiner opined both 
the visual field loss and macular changes were more than 
likely derivative of the initial injury in service and 
contributed to vision loss in the left eye.  

The attending optometrist in August 2006 indicated the 
veteran suffered a blast injury 50 years prior to the 
examination and has had progressive vision loss without 
adequate explanation upon physical examination.  The 
recommendation was for the veteran to consult with the 
neurophthalmology sub specialist; however, the veteran 
declined and requested he be evaluated based on the evidence 
already of record.  In this vane, the examiner opined that he 
was not able to say with greater than 50 percent confidence 
that the report of apparent progressive vision loss was 
attributable to the injury experienced during service.  

Even affording the veteran all reasonable doubt and finding 
that both the visual field loss and macular changes are more 
than likely derivative of the initial injury in service and 
have contributed to vision loss in the left eye, under the 
pertinent rating criteria for impairment of central visual 
acuity or visual field loss, the veteran is entitled to no 
more than a 30 percent rating.  The veteran's service-
connected left eye has not been anatomically removed, nor is 
he blind in the nonservice-connected eye to warrant the 
assignment of a higher evaluation.

Moreover, even considering the veteran's complaints of 
intermittent pain in the left eye and the multiple diagnoses, 
the veteran cannot receive a greater than 30 percent 
evaluation for his left eye.  In this regard, the combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.  Here, there is no 
evidence of a cosmetic defect related to his service injury.  

The Board has considered whether the veteran's left eye 
visual acuity constitutes blindness, having light perception 
only, for purposes of special monthly compensation.  However, 
the veteran's vision has not been reduced to counting fingers 
at less than 3 feet.  In this regard, he was shown to be able 
to count fingers at 5 feet.  38 C.F.R. § 4.79.  Thus, 
entitlement is not established at this time.  See 4.83.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left eye condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Defective vision of the left eye has 
not required frequent inpatient care, nor does the evidence 
indicate that the condition has markedly interfered with 
employment.  There is nothing in the record to distinguish 
the veteran's case from the cases of numerous other veterans 
who are subject to the schedular rating criteria for the same 
disability.  Therefore, in the absence of exceptional 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for defective vision of the left eye is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


